The opinion of the Court, (Shepley J. being absent,) was by
Weston C. J.
The wood in controversy, the jury have found, was the property of Daniel Bridges, of whom the plaintiff purchased it. The defendant was fully apprized of this fact, having himself sold the wood to Bridges. It appears that he sold it a second time to a third person, and that he has actually received the proceeds. It is very clear, that he holds this money to the use of the plaintiff, to whom the wood belonged, and is liable to his action for it, unless the plaintiff’s remedy has been suspended by the arrangement made with Lake, who received the money as a stakeholder. If this was done by the consent of the plaintiff, which is controverted, when the defendant persuaded'Lake to pay to him the sum he had received without the privity or consent of the plaintiff, in violation of that arrangement, he must be considered as having waived the benfit of it, and ho became at once answerable to the plaintiff, if he was in fact the owner of the wood.

Exceptions overruled.